Title: To James Madison from Alexander J. Dallas, 20 November 1816
From: Dallas, Alexander James
To: Madison, James


        
          
            Dear Sir,
            20 November, 1816.
          
          An oppressive attention to the business of the court has prevented my making the inclosed draft earlier; and I send it now in a very rough state, rather than lose a mail for the purpose of copying it.
          I could not venture to fill the blank in the second page; but the figures will be supplied in a moment by the Register, upon a question, what will be the aggregate of the public funded debt after the dividend of the 1st of January has been paid, including the debt both before and since the late war?
          My object has been to be concise and general. I feel the full responsibility of using language which is to be ascribed to you. I am, dear sir, most affectionately and respectfully yours,
          
            A. J. Dallas.
          
        
        
          [Enclosure]
          In directing the legislative attention to the state of the finances it is a subject of great gratification to find that even within the short period which has elapsed since the return of peace the revenue has far exceeded the amount of all the current demands upon the treasury; and that under any probable diminution of its future annual product which the vicissitudes of commerce may occasion, it will afford an ample fund for the effectual and early extinguishment of the whole of the public debt. It has been estimated that during the year 1816 the actual receipts of revenue at the treasury,

including the balance on deposit at the commencement of the year and excluding the proceeds of loans and treasury notes, will amount to about the sum of $47,000,000; that during the same year the actual payments at the treasury, including the payment of the arrearages of the War Department as well as the payment of a considerable excess beyond the annual appropriation, will amount to about the sum of $38,000,000; and that, consequently, at the close of the year there will be a surplus in the treasury of about the sum of $9,000,000.
          The operations of the treasury continue to be obstructed by difficulties arising from the condition of the national currency; but they have nevertheless been effectual to a beneficial extent in the reduction of the public debt and the establishment of the public credit. The floating debt of treasury notes and temporary loans will soon be entirely discharged. The aggregate of the funded debt, composed of the debts incurred for the wars of 1776 and 1812, has been estimated, with reference to the 1st of January next, at $109,283,485,35. The ordinary annual expenses of the government for the maintenance of all its institutions, civil, military, and naval, have been estimated at a sum less than $20,000,000. And the permanent revenue to be derived from all the existing sources have been estimated at a sum of about $25,000,000.
          Upon this general view of the subject it is obvious that there is only wanting to the fiscal prosperity of the government the restoration of an uniform medium of exchange. The resources and the faith of the nation, displayed in the system which Congress has established, insure respect and confidence both at home and abroad. The local accumulations of the revenue have already enabled the treasury to meet the public engagements in the local currency of most of the States, and it is expected that the same cause will soon produce the same effect throughout the Union. But, for the interests of the community at large as well as for the purposes of the treasury, it is essential that the nation should possess a currency of equal value, credit, and use wherever it may circulate. The constitution has intrusted Congress exclusively with the power of creating and regulating a currency of that description; and the measures which were taken during the last session in execution of the power, give every promise of success. The Bank of the United States has been organized under auspices the most favorable, and cannot fail to be a valuable auxiliary to those measures; and upon a reasonable estimate of the national stock of the precious metals, there will be little difficulty in complying with the legislative demand for the payment of the public duties and taxes in coin at the period which has been prescribed.
        
      